° Case 7:20-mj-00153 Document 1 Filed on 01/21/20 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint -

“UNITED. STATES DISTRICT COURT
JAN 2 1 2020 ___ for the :

oo _ Southern District of Texas
David J. Bradley, Clerk

Southern Der of Texas.
FILED of Texas

 

_United States of America )
V. Co ) Be
Adriana Yannete VILLARREAL, YOB: 1997,coc:us.) ~~ S8eNo. M-20- O1S3- 14
Jennifer Selena LANDA, YOB: 1993, COC: US —_
)
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case; state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of January 20, 2020 in the county of Brooks _- in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description .
21 USC 841 Knowingly and intentionally possess with the intent to distribute approximately

52.78 kilograms of Methamphetamine, Schedule II controlled substance.

This criminal complaint is based on these facts:

¥ Continued on the attached sheet.

Complainant ’s signature

 

 

Approved by USA Ss DIPIAZZA Gerardo Mercado, HSI Special Agent

Ai?

Sworn to before me and signéd in my presence.

Printed name and title

 

Date: 4/21/2020 -7-foas,

 

7 Judge’s signature

City and state: McAllen, Texas 8 Juan F. Alanis, U.S. Magistrate Judge
: Printed name and title
IL.

III.

IV.

‘Case 7:20-mj-00153 Document1 Filed on 01/21/20 in TXSD_ Page 2 of 3

ATTACHMENT A

On January 20, 2020, at approximately 10:20 a.m., U.S. Border Patrol Agents
(BPAs) encountered Adriana Yannete VILLARREAL and Jennifer Selena - .
LANDA, both United States citizens, in a blue Ford Explorer (hereinafter _
referred to as “Subject Vehicle”) as they presented themselves for an
immigration inspection at the U.S. Border Patrol Checkpoint on U.S. Highway
281 near Falfurrias, Texas. VILLARREAL was driving the Subject Vehicle

and LANDA the front passenger of the Subject Vehicle.

At the primary inspection area, VILLARREAL advised the inspecting BPAs
that they were traveling from Mission, Texas and intended to stay in Houston,

_ Texas for a few days. BPAs noticed that VILLARREAL and LANDA were
. traveling with no luggage and the inside of the Subject Vehicle appeared to

completely empty. VILLARREAL granted BPAs consent to search the
Subject Vehicle. BPAs referred VILLARREAL and LANDA to secondary
inspection for further inspection.

At the secondary inspection area, BPAs conducted an inspection of the Subj ect

Vehicle utilizing a fiber optic scope and a non-intrusive technology equipment '

and identified anomalies to the fuel tank area within the Subject Vehicle.

_ Subsequently, BPAs field tested the liquid substance with signs of

crystallization discovered within the fuel tank which yielded positive for
characteristics of methamphetamine. BPAs extracted the liquid

methamphetamine, weighing approximately 52.78 kilograms, concealed within —
the fuel tank of the Subject Vehicle.

- Ina post-Miranda interview, VILLARREAL and LANDA admitted to

Homeland Security Investigations (HSI) Special Agents (SAs) and BPAs that
they had recently accepted an offer by an individual to transport the Subject
Vehicle from Reynosa, Mexico to Houston, Texas. VILLARREAL and
LANDA admitted that on January 19, 2020, they travelled to Reynosa, Mexico,
returned to the United States, and delivered the Subject Vehicle to said ,
individual at a gas station in McAllen, Texas. On January 20, 2020,
VILLARREAL and LANDA were instructed by said individual to pick up the
Subject Vehicle at a residence in Mission, Texas and transport the Subject
Vehicle to an unknown location in Houston, Texas. VILLARREAL and
LANDA admitted they were aware that said. individual was involved with
illicit activities and they were concerned the Subject Vehicle may have been
loaded with narcotics due to the unusual payment amount and the overall

- totality of the circumstances. VILLARREAL and LANDA claimed that due to

their concerns they even searched the Subject Vehicle for narcotics but did not.
find any narcotics. VILLARREAL and LANDA claimed they did not intend to
transport narcotics and were assured by said individual that the Subject Vehicle
was not loaded with contraband. VILLARREAL stated she had a “bad

2
Case 7:20-mj-00153 Document 1 Filed on 01/21/20 in TXSD Page 3 of 3

feeling” the Subject Vehicle was loaded with narcotics but accepted the offer
because she needed to money. VILLARREAL stated she was promised
approximately $700.00 USD to transport the Subject Vehicle from Reynosa,
Mexico to Houston, Texas and planned to split her earnings with LANDA.
VILLARREAL claimed said individual told her the Subject Vehicle would be
utilized to smuggle illegal aliens to and from Houston, Texas. VILLAREAL |
stated that they were not actually going to stay in Houston and that they were
going to return immediately by bus.

V. HSI SAs conducted a law enforcement database i inquiry and confirined that on
' January 19, 2020, at approximately 10:25 p.m., VILLARREAL and LANDA
crossed the Subject Vehicle from Mexico into the United States via the Rio
_ Grande City, Texas Port of Entry. ,
